Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse in the reply filed on 10/05/2022 is acknowledged.  The traversal is on the ground(s) that all commonly recited features of claims 1 and 13 amount to a special technical feature and should be examined together. However, as noted in the requirement of 08/08/2022, the technical feature shared by each invention is a misting system, which is not a special technical feature. Furthermore, more pursuant to Applicant’s argument, D1 of the search report of PCT/US2019/025557 discloses the features of claim 1. Therefore, any features of claim 1 shared in claim 13 are not special technical features.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13 and 19, “high” and/or “cold” are relative terms which render the claim indefinite because it is unclear what “high” and “cold” are relative to.
Regarding claim 13, the last two lines of the claim render the claim indefinite because they are included in the clause “a misting system configured to” but they do not appear to logically or grammatically follow “a misting system configured to”.
Regarding claims 14 and 20, “about…” renders the recited variables indefinite because it is unclear what constitutes being within the range of “about” the particular variable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN104329739A) in view of Carr (US20020020185A1).
Regarding claim 13, Huang teaches a heating, ventilating, and air conditioning system, comprising:
Field ductwork (Figure 1: 1 and 22); and
An air handling unit (AHU) system (Figure 1: components between 1 and 22), comprising:
An AHU (Figure 1: components between 1 and 22);
An enclosure formed to define an inlet and at least one outlet, which is downstream from the inlet and which is communicative with the field ductwork (Figure 1: thick black line demarcating an enclosure for the components between 1 and 22);
An air supply system to drive return air from the field ductwork and fresh air through the enclosure from the inlet to the outlet (Figure 1: 24, return 10);
A misting system (Figure 1: 25), configured to:
Spray a high pressure, cold water mist, comprising mist droplets, into a portion of the enclosure upstream from the at least one outlet whereupon heat transfer occurs directly between the mist droplets and air prior to the air reaching the at least one outlet (Figure 1: 25, page 4, first paragraph); and 
Air conditioning elements operably disposed in the at least one outlet to condition the air upstream from the field ductwork (Figure 1: 21, page 4, section (1)(a)).
Huang does not teach wherein the HVAC system comprises an evaporator and where the misting system is configured to return water drained from the enclosure to the evaporator.
However, Carr discloses an HVAC system comprising an evaporator, where the misting system is configured to return water drained from the enclosure to the evaporator (Figure 2: 13, 33).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize an evaporator in the HVAC system, where the misting system is configured to return water drained from the enclosure to the evaporator, as taught by Carr, in order to effectively cool the water.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN104329739A) in view of Carr (US20020020185A1), further in view of Terrell (US20090283606A1).
Regarding claim 14, Huang as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 13.
However, Terrell notes that mist droplet sizes of 30 microns result in a non-drenching fog (¶19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize 30 micron mist droplet sizes in Huang in order to effectively produce the non-drenching fog of Huang.
Such a modification results in the invention of claim 14 because the mist droplets would be in the range of 0.1mm to 0.01 mm, thereby meeting the required mist generation from a liter of water.
Regarding claim 15, Huang teaches all of the limitations of claim 13, but does not teach the particulars of claim 15.
However, Terrell notes that adjustments to nozzle opening and delivery pressure result in desirable mist particle sizes for producing non-drenching fog (¶19).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a controller which controls nozzle size and delivery pressure in order to accurately control the production of non-drenching fog in Huang. Such control would result in (1) adjustment of mist droplet size and (2) adjustment of a volume in which the droplets are spread (via nozzle adjustment).
Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN104329739A) in view of Carr (US20020020185A1), further in view of Rohde (US20150323213A1).
Regarding claim 16, Huang as modified teaches all of the limitations of claim 13, but does not teach the particulars of claim 16.
However, Rohde teaches wherein the HVAC system comprises
A first outlet section (Figure 2: outlet into 20);
A second outlet section (Figure 2: outlet into 24); 
A baffle interposed between the first and second outlet sections (Figure 2: there is a baffle between 14 and 15); and
A downstream control element configured to modulate relative sizes of flows along the first and second outlet sections (Figure 5: Da and Db).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize such a construction in Huang in order to accurately adjust climate conditions in the target space of Huang.
Regarding claim 18, Huang as modified teaches all of the limitations of claim 13, but does not teach the particulars of claim 18.
However, Rohde teaches wherein the HVAC system comprises:
A return air supply conduit operably coupled to the inlet and configured to direct conditioned air from the field ductwork to the inlet (Figure 2: 12);
A fresh air supply opening disposed adjacent to the inlet and configured to allow fresh air to flow through the inlet (Figure 2: 14b);
An upstream control element configured to modulate relative amounts of the conditioned and fresh air in the inlet (Figure 2: 14a).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a construction in Huang in order to efficiently utilize the return air and fresh air in Huang.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN104329739A) in view of Carr (US20020020185A1), further in view of Prax (US20170128611A1).
Regarding claim 19, Huang as modified teaches all of the limitations of claim 13, wherein
The misting system comprises a mist supply system configured to supply water to the misting system and a drainage system configured to drain the water from the enclosure (see Figure 1 and rejection of claim 13).
Huang as modified does not teach the filter, high pressure pump, or nozzle of claim 19.
However, Prax discloses a misting system comprising
At least one filter (Figure 1: 114), a high pressure pump downstream from the at least one filter (Figure 1: 112, ¶28), at least one nozzle (Figure 5: 302) and a controllable valve interposed between the high pressure pump and the nozzle (Figure 5: 502).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a misting system construction in Huang in order to provide for a clean, demand-controllable misting system.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN104329739A) in view of Carr (US20020020185A1), further in view of Prax (US20170128611A1), further in view of Terrell (US20090283606A1).
Regarding claim 20, Huang as modified teaches all of the limitations of claim 19, but does not teach the particulars of claim 20.
However, Terrell discloses that providing a pressure of 500 PSI at the nozzle provides desirable mist droplet sizing for non-drenching fog (¶19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize 500 PSI pressure at the nozzle in Huang in order to create the non-drenching fog Huang.
Allowable Subject Matter
Claims 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/     Primary Examiner, Art Unit 3763